 



TERMINATION AND RELEASE AGREEMENT

 

THIS TERMINATION AND RELEASE AGREEMENT (this “Agreement”), dated as of September
11, 2018 (“Effective Date”), is by and among Reliant Service, Inc., a Nevada
corporation, Coolpaul Holding Group Limited., a company organized under the laws
of the Republic of Seychelles (“CPRC”), and five stockholders set forth in
Schedule A, who collectively hold 100% of the issued and outstanding capital
stock of CPRC (the “Stockholders”).

 

RECITALS

 

WHEREAS, the Company, CPRC, and the Stockholders previously entered into that
certain Share Exchange Agreement, dated as of June 19, 2018 (“Original
Agreement”), pursuant to which the Company had agreed to issue an aggregate of
60,000,000 shares of its common stock, $0.001 par value per share, to the CPRC
Stockholders in exchange for 100% of the issued and outstanding securities of
CPRC; and

 

WHEREAS, the Company, CPRC, and the Stockholders desire to terminate the
Original Agreement and all transactions contemplated under the Original
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Termination. For due and valuable consideration, acknowledgement of which is
received, the Company, CPRC and the Stockholders agree that, effective
immediately, the Original Agreement is hereby terminated, cancelled, deemed null
and void, and shall be of no further force or effect.

 

2. General Releases. Each party, on behalf of itself and its successors and
assigns, agrees, and by this Agreement does hereby irrevocably and
unconditionally release and promise not to sue the other parties or its
representatives, agents, successors and assigns, from or concerning any and all
claims, charges, causes of action or other liabilities, whether known or
unknown, arising out of or related in any way to the Original Agreement.

 

3. Miscellaneous.

 

a. Governing Law. This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of New York without regard to the conflict
of laws principles thereof. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York.

 

b. Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that no party may assign or transfer his rights or obligations
under this Agreement without the prior consent of the other party hereto.

 

c. Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, between the parties hereto,
with respect thereto.

 

   

 

 

d. Severability. In the event that any provision of this Agreement is invalid or
enforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

e. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.

 

f. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company,
CPRC, nor the Stockholders shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties.

 

[Signature Page Follows]

 

   

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

RELIANT SERVICE, INC.         By: /s/ Zhu Ming   Name: Zhu Ming   Title: Chief
Executive Officer  

 

  COOLPAUL HOLDINGS GROUP LIMITED         By: /s/ Xin Liu                  
Name: Xin Liu   Title: Director         STOCKHOLDER REPRESENTATIVE           /s/
Xin Liu   Name: Xin Liu

 

   

 

 

Schedule A

 

  Name of Shareholder   1 LIU , Xin   2 Positive Energy Limited.   3 Newpoch
Limited   4 Grow Up Limited   5 Every Limited  

 

   

 

 